Case 7:19-cv-00470-JLK-RSB Document 25 Filed 02/06/20 Page 1 of 2 Pageid#: 120


                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 RONALD DEAN CANTRELL,                                   Civil Action No. 7:19-cv-00470
     Plaintiff,
                                                         ORDER TO SERVE AND
 v.                                                      COLLECT FEE

 HAYSI REGIONAL JAIL, ET AL,                             By:      Robert S. Ballou
      Defendant(s).                                               United States Magistrate Judge

         The court previously assessed a filing fee in this prisoner civil rights case, and plaintiff

 returned an executed Inmate Consent to Withholding form. Accordingly, it is now

                                             ORDERED

 as follows:

 1.   Plaintiff is GRANTED leave to proceed in forma pauperis to the extent plaintiff does not

      pay for service of process and may pay the filing fee via installments.

 2.   The Clerk shall cause the defendant(s) to be notified of this action, pursuant to Rule 4 of the

      Federal Rules of Civil Procedure.

 3.   The Clerk is directed to forward a copy of plaintiff’s signed consent to withholding form to

      the Trust Accounts Officer at plaintiff’s current place of confinement.

 4.   The collection of the $350.00 fee shall commence. The Trust Accounts Officer at plaintiff’s

      current place of confinement, and at all subsequent places of confinement, is hereby

      authorized to collect the fees as agreed to by plaintiff on the signed consent form, and to

      remit such fees in accordance with 28 U.S.C. § 1915(b). The Trust Accounts Officer at

      plaintiff’s present institution is requested to place the signed consent to withholding form in

      plaintiff’s file so that it might accompany the inmate in the event of his transfer. Should

      plaintiff be transferred to another institution, the balance due for the civil action will be

      inserted in plaintiff’s file so that the appropriate officer at the next institution will remit the
Case 7:19-cv-00470-JLK-RSB Document 25 Filed 02/06/20 Page 2 of 2 Pageid#: 121


      debt owed to the Clerk, U.S. District Court, 210 Franklin Road SW, Suite 540, Roanoke,

      Virginia 24011-2208. The Trust Accounts Officer is requested to reference the case number

      of this action on payments sent to the court.

 5.   Parties are advised that briefs, motions, and responses thereto shall be filed in compliance

      with the Federal Rules of Civil Procedure and the court’s Local Rules.

 6.   Plaintiff shall notify the court immediately upon plaintiff’s release or transfer and shall

      provide a new address. FAILURE TO NOTIFY THE COURT OF SUCH A CHANGE OF

      ADDRESS IN WRITING WILL RESULT IN THE DISMISSAL OF THIS CASE.

 7.   Parties are advised that, pursuant to a Standing Order of Court, all non-dispositive matters in

      this case will be referred to a United States Magistrate Judge.

 8.   The Clerk shall send a copy of this Order to plaintiff.

        Enter: This _6th day of February, 2020.


                                                                s/Robert S. Ballou____________
                                                                United States Magistrate Judge
